PER CURIAM.
The defendant appeals a final order summarily denying his postconviction motion under rule 3.850. We affirm on four of the grounds asserted in the motion but find it necessary to reverse on the one remaining ground. The general statements in the attached plea form and transcript indicating that the defendant had not received any promise for his plea do not conclusively refute the defendant’s present claim that his lawyer incorrectly advised him that he would be eligible for early release. State v. Leroux, 689 So.2d 235 (Fla.1996); Carmichael v. State, 631 So.2d 346 (Fla. 2d DCA 1994). On remand, the trial court must grant an eviden-tiary hearing or attach portions of the record that conclusively refute this claim.
Affirmed in part and reversed in part.
WEBSTER, LAWRENCE and PADOVANO, JJ., concur.